SULLIVAN, Chief Judge
(dissenting):
I am deeply troubled by the conduct of trial counsel in this case. It is quite clear that prior to the challenged referral, he strongly disagreed with Captain Bynum’s initial decision to handle appellant’s case at an Article 15, Uniform Code of Military Justice, 10 USC § 815, proceeding. It is also quite clear that he was the moving force behind Lieutenant Colonel Luckey’s decision to ask Captain Bynum to reconsider this decision. Such conduct deprived appellant of a favorable independent judgment by his commanding officer and in my mind violated Article 37, UCMJ, 10 USC § 837. See United States v. Hagen, 25 MJ 78, 87 (CMA 1987) (Sullivan, J., concurring), cert. denied, 484 U.S. 1060, 108 S.Ct. 1015, 98 L.Ed.2d 981 (1988).